SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB (Mark One) [X]Quarterly report under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended June 30, 2007 [ ]Transition report under Section 13 or 15(d) of the Exchange Act for the transition period from to . Commission File Number: 333-62690 RHINO OUTDOOR INTERNATIONAL, INC. (Exact name of small business issuer as specified in its charter) Nevada 65-1000634 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1191 Center Point Dr., Henderson, Nevada 89704 (Address of principal executive office) (Zip Code) 1-800-288-3099 (Issuer's telephone number) (Former name, former address, and former fiscal year, if changed since last report) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act 1934). YesoNox As of August 27, 2007, the number of outstanding shares of the issuer's common stock was shares. TRANSITIONAL SMALL BUSINESS DISCLOSURE FORMAT:YesoNox 1 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Consolidated Balance Sheets for the periods ended June30, 2007 and December 31, 2006 3 Consolidated Statements of Operations for the Three Months and Six Months ended June30, 2007 and 2006, and from inception of development stage January 1, 2005 to June30, 2007 4 Consolidated Statement of Stockholders' Equity 5 Consolidated Unaudited Statement of Cash Flows for theSix Months ended June30, 2007 and 2006, and from inception of development stage January 1, 2005 to June30, 2007 6 Notes to Consolidated Financial Statements 7 ITEM 2. MANAGEMENT'S DISCUSSION & ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 16 ITEM 3. CONTROLS AND PROCEDURES 20 PART II - OTHER INFORMATION ITEM 6. EXHIBITS 20 SIGNATURES 21 2 ITEM 1. FINANCIAL STATEMENTS RHINO OUTDOOR INTERNATIONAL, INC CONSOLIDATED BALANCE SHEETS JUNE 30, 2007 June 30 December 31 2007 2006 ASSETS CURRENT ASSETS Cash $ 9,103 $ 1,862 Note receivable 4,500 - Loan receivable - Prepaid expense 1,852 - Inventory 113,490 123,490 Other current assets 88,502 2,052 Total Current Assets 217,447 127,404 PROPERTY AND EQUIPMENT, NET 92,081 107,954 OTHER ASSETS Investments 900 14,400 Goodwill 3,013,463 3,013,463 Total Other Assets 3,014,363 3,027,863 TOTAL ASSETS $ 3,323,891 $ 3,263,221 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable $ 1,281,163 $ 1,300,032 Accounts payable- checks in excess of bank balance - 21,534 Accrued liabilities 1,638,798 1,332,860 Lines of credit 292,995 299,896 Current portion of long-term debt 36,141 40,485 Deferred revenue and customer deposites 272,991 448,027 Notes payable 459,172 294,192 Notes payable - related party 477,614 573,814 Other current liabilities 400,000 400,000 Total Current Liabilities 4,858,874 4,710,840 LONG TERM LIABILITIES Bank indebtedness 29,155 37,682 Vehicle loans, net current portion 15,663 22,047 Total Long Term Liabilities 44,818 59,729 COMMITMENTS AND CONTINGENCIES - - STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $.001 par value; 5,000,000 shares authorized, Series A - 835,660 shares issued and outstanding 836 836 Series B - 1,000,000 shares issued and outstanding 1,000 1,000 Series C - 2,250,000 shares issued and outstanding 2,250 2,250 Common stock, $.001 par value; 500,000,000 shares authorized, 66,066,209 and 50,748,709 shares issued and oustanding, respectively 66,066 50,749 Additional paid-in capital 36,595,323 35,502,478 Accumulated deficit prior to curent development stage (19,234,546 ) (19,234,546 ) Accumulated deficit in development stage (18,899,130 ) (17,394,515 ) Accumulated comprehensive income (loss) (111,600 ) (435,600 ) Total Stockholders' Equity (Deficit) (1,579,801 ) (1,507,348 ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ 3,323,891 $ 3,263,221 3 RHINO OUTDOOR INTERNATIONAL, INC CONSOLIDATED STATEMENTS OF OPERATIONS JUNE 30, 2007 Inception of Development Stage Three Months Ended Six Months Ended (January 1, 2005) June 30 June 30 June 30 June 30 to 2007 2006 2007 2006 June 30 (unaudited) (unaudited) 2007 REVENUES $ 218,340 $ 29,750 $ 417,385 $ 29750 494,478 - COST OF GOODS SOLD $ 50,480 $ 24,654 $ 115,761 $ 24654 216,001 Gross Profit 167,860 5,096 301,624 5,096 278,477 OPERATING EXPENSES Depreciation 9,142 851 18,373 851 36,657 General and administrative 161,105 74,257 261,480 141,350 1,763,170 Marketing expense 59,375 382,634 414,175 596,059 10,166,362 Selling expenses - 18,000 359,300 164,856 5,511,840 Management fees 188,944 601,729 374,730 706,729 1,397,459 TOTAL OPERATING EXPENSES 418,566 1,077,471 1,428,058 1,609,845 18,875,488 LOSS FROM OPERATIONS (250,706 ) (1,072,375 ) (1,126,434 ) (1,604,749 ) (18,597,011 ) OTHER INCOME (EXPENSES) Other income 14,063 14,063 340,272 Interest income 2,500 Interest expense (14,483 ) (21,220 ) (24,706 ) (39,858 ) (188,078 ) Acquisition expense - (25,098 ) Gain /loss on sale of investment - (328,377 ) Gain on forgiveness of debt (14,171 ) TOTAL OTHER INCOME (EXPENSES) (14,483 ) (7,157 ) (378,181 ) (25,795 ) (199,749 ) LOSS BEFORE TAXES (265,189 ) (1,079,532 ) (1,504,615 ) (1,630,544 ) (18,796,760 ) INCOME TAXES - NET LOSS (265,189 ) (1,079,532 ) (1,504,615 ) (1,630,544 ) (18,796,760 ) OTHER COMPREHENSIVE INCOME Unrealized gain on investments 90 540,000 (111,600 ) 540,000 (547,200 ) COMPREHENSIVE LOSS $ (265,099 ) $ (539,532 ) $ (1,616,215 ) $ (1,090,544 ) $ (19,343,960 ) NET LOSS PER COMMON SHARE, BASIC AND DILUTED $ (0.00 ) $ (0.01 ) (0.02 ) (0.01 ) WEIGHTED AVERAGE NUMBER OF COMMON STOCK SHARES OUTSTANDING, BASIC AND DILUTED 65,266,209 151,172,738 61,374,216 140,106,932 4 RHINO OUTDOOR INTERNATIONAL, INC CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (DEFICIT) JUNE 30, 2007 Additional Other Convertible Preferred Stock Common Stock Paid-in Accumulated Comprehensive Shares Amount Shares Amount Capital Deficit Loss Totals Balance, December 31, 2004 835,600 $ 836 $ 232,258 $ 232 $ 16,193,129 $ (19,234,546 ) $ (3,040,349 ) Shares issued for consulting expense 996,260 996 6,945,396 6,946,392 - Shares issued for debt 5,000 5 57,495 57,500 - Shares issued for compensation 1,000,000 1,000 99,000 100,000 - Net loss for year ending December 31, 2005 (7,783,970 ) (7,783,970 ) Balance, December 31, 2005 1,835,600 1,836 1,233,518 1,233 23,295,020 (27,018,516 ) (3,720,427 ) Shares issued for management and consulting fees 245,000 245 489,755 490,000 - Shares issued for accrued liabilities 205,000 205 409,795 410,000 - Shares issued for acquistion of subsidiary 1,650,000 1,650 1,648,350 1,650,000 - Shares issued for accrued management fees 600,000 600 599,400 600,000 Shares issued for related party payable 5,200,000 5,200 1,228,031 1,233,231 - Shares issued for marketing and selling expenses 43,865,191 43,866 7,832,127 7,875,993 Net loss for period ending December 31, 2006 (9,610,545 ) (9,610,545 ) - Unrealized loss on investments (435,600 ) (435,600 ) Balance, December 31, 2006 4,085,600 4,086 50,748,709 50,749 35,502,478 (36,629,061 ) (435,600 ) (1,507,348 ) Common stock issued for cash 5,268,000 5,267 259,420 264,687 - Shares issued for marketing, selling and financing costs 15,649,500 15,650 807,825 823,475 - Shares issued for related party notes payable 400,000 400 19,600 20,000 - Cancelled shares (6,000,000 ) (6,000 ) 6,000 - - Net loss for period ending June 30, 2007 (1,504,615 ) (1,504,615 ) - Unrealized loss on investments 324,000 324,000 Balance, June 30, 2007 (unaudited) 4,085,600 4,086 66,066,209 66,066 36,595,323 (38,133,676 ) (111,600 ) (1,579,801 ) 5 RHINO OUTDOOR INTERNATIONAL, INC CONSOLIDATED STATEMENTS OF CASH FLOWS JUNE 30, 2007 From inception of development stage January 1,2005 Six Months Ended to June 30 June 30 June 30 2007 2006 2007 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (1,504,615 ) $ (1,630,544 ) (18,899,130 ) Unearned revenue - Provision for doubtful accounts - Stock issued for accrued wages 450,000 510,000 Stock issued for services 1,207,630 7,436,392 Reserve for issuance of preferred stock 400,000 Stock issued for accrued management fees 600,000 600,000 Forgiveness of debt (2,500 ) Bad debt expense 20,000 Loss on abandonment of assets 14,171 Amortization of deferred revenues (234,375 ) (562,500 ) Common stock issued for marketing ans selling expenses 823,475 8,699,468 Loss on sale of investment 328,377 417,544 Amortization and depreciation 18,373 851 36,657 Adjustments to reconcile net (loss) to net cash - provided (used) by operating activities: - Decrease (increase) in inventories 10,000 69,720 Decrease (increase)in note receivable (4,500 ) (4,500 ) Decrease (increase) in accounts receivable 7,500 - Decrease (increase) in prepaids - Decrease (increase) in deposits (88,302 ) (88,302 ) Decrease (increase) in other current assets Increase (decrease) in interest payable - Increase (decrease) in accounts payable-checks in excess - Increase (decrease) in accounts payable (18,869 ) 116,143 298,345 Increase (decrease) in accrued payroll - Increase (decrease) in accrued liabilities 305,938 (784,459 ) 238,351 Increase (decrease) in deferred revenue and customer deposits 59,339 2,000 310,127 Increase (decrease) in inventory - Net cash used by operating activities (305,159 ) (30,879 ) (506,157 ) CASH FLOWS FROM INVESTING ACTIVITIES: Increase in loan receivable 15,000 (7,500 ) Cash acquired in acquistion 18,578 18,578 Purchase of plant, property, and equipment (2,500 ) Cash from sale of investments 9,123 32,456 Net cash used by investing activities 6,623 33,578 43,534 CASH FLOWS FROM FINANCING ACTIVITIES: Advances from related parties (96,200 ) 15,500 76,583 Proceeds from issuance of convertible debt 164,980 164,980 Decrease in lines of credit (6,901 ) (6,955 ) Decrease in bank indebtedness (12,870 ) (10,172 ) Decrease in vehicle loans (6,384 ) (13,373 ) Increase in bank overdrafts (1,535 ) 379 (1,524 ) Proceeds from notes payable - - Payment of notes payable - Proceeds from sale of common stock 264,687 264,687 Net cash provided by financing activities 305,777 15,879 474,226 Change in cash 7,241 18,578 11,603 Cash, beginning of period 1,862 - Cash, end of period $ 9,103 $ 18,578 11,603 - SUPPLEMENTAL CASH FLOW INFORMATION: Interest paid $ - $ 2,212 21,298 Income taxes paid $ - $ - - NON-CASH INVESTING AND FINANCING ACTIVITIES: Common stock issued for debt $ 20,000 $ - 77,500 Common stock issued for accrued wages 450,000 45,000 Preferred shares issued for subsidiary $ - $ 1,650,000 16,500 Shares issued for related party payable 1,233,231 1,233,231 6 RHINO OUTDOOR INTERNATIONAL, INC. (A Development Stage Company) NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 NOTE 1 - BASIS OF PRESENTATION AND DESCRIPTION OF THE BUSINESS Rhino Outdoor International, Inc. (fka Cyberads, Inc), was incorporated on April 12, 2000 in the State of Florida. On August 10, 2005, the Company changed domicile from Florida to Nevada. The Company provides management and sales support to businesses focused in the Extreme Sports/Lifestyle market segment. The Company earns commissions/fees on securing distribution for the businesses and products it represents. Additionally, the Company will earn commissions when product deliveries are made through the distribution channel. The Company and its management has devoted their attention toward restructuring debt and seeking profitable products in 2005 and 2006. The Company’s year-end is December 31. As of January 1, 2005, the Company abandoned its previous business plan of marketing cellular phone services and began a new development stage where it intends to provide management and sales support to businesses focused in the Extreme Sports/Lifestyle market segment. On June 21, 2006, the Company entered into a share exchange agreement and plan of reorganization with Rhino Off Road Industries, Inc. Under this agreement and plan of reorganization, the Company acquired 100 percent of the outstanding common stock of Rhino in exchange for 1,650,000 shares of the Company’s Series C convertible preferred stock. Furthermore, the Company issued another 600,000 shares of Series C convertible preferred stock for the retention of the subsidiary’s officers and agreed to issue 400,000 shares of Series C convertible preferred stock for loan guarantees. As of June 30, 2007, the 400,000 shares had not yet been issued. Rhino Off Road Industries, Inc. was incorporated on September 25, 2003 in the State of Nevada. The principal business of the Company is the design, manufacturing and sale of off road vehicles and related parts. The Company’s operations are located in Henderson, Nevada. See Note 3. NOTE 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES This summary of significant accounting policies of Rhino Outdoor International, Inc. is presented to assist in understanding the Company’s financial statements. The financial statements and notes are representations of the Company’s management, which is responsible for their integrity and objectivity. These accounting policies conform to accounting principles generally accepted in the United States of America, and have been consistently applied in the preparation of the financial statements. Accounting Method The Company’s financial statements are prepared using the accrual basis of accounting in accordance with accounting principles generally accepted in the United States of America. Accounts Receivable The Company carries its accounts receivable at cost less an allowance for doubtful accounts. On a periodic basis, the Company evaluates its accounts receivable and establishes an allowance for doubtful accounts, based on a history of past write-offs and collections and current credit conditions. The Company’s policy is to accrue interest on trade receivables 90 days after invoice date. A receivable is considered past due if payments have not been received by the Company for 90 days. At that time, the Company will discontinue accruing interest and turn the account over for collection. If a payment is made after it has been turned over for collection, the Company will apply the payment to the outstanding principal first and resume accruing interest. Accounts are written off as uncollectible if no payments are received 180 days after they have been turned over for collection. 7 RHINO OUTDOOR INTERNATIONAL, INC. (A Development Stage Company) NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 Cash and Cash Equivalents For purposes of the statement of cash flows, the Company considers all highly liquid investments and short-term debt instruments with original maturities of three months or less to be cash equivalents. Compensated Absences Employees of the Company are entitled to paid vacation, and sick days, depending on job classification, length of service, and other factors. Management has deemed that any liability arising from this policy would be immaterial and has accrued no compensated absences liabilities for the period ended June 30, 2007 Cost of Sales Cost of sales consists of the purchase price of materials and supplies, shipping, labor and benefits, and other overhead costs associated with production. Development Stage Activities Since the inception of the current development stage (which began January 1, 2005), the Company has realized minimal revenue from operations. It expects to be engaged to provide management and sales support to businesses focused in the Extreme Sports/Lifestyle market segment. Going Concern The accompanying financial statements have been prepared assuming the Company will continue as a going concern. As shown in the financial statements, the Company has limited cash and revenues, hasincurred a net loss for the six months ended June 30, 2007, and has an accumulated deficit since the inception of the Company. These factors indicate that the Company may be unable to continue in existence. The Company is currently putting business plans in place which will, if successful, mitigate these factors which raise substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustments related to the recoverability and classification of recorded assets, or the amounts and classification of liabilities that might be necessary in the event the Company cannot continue existence. Management has established plans designed to increase the sales of the Company’s products and services and decrease debt. These plans will include providing management and sales support to businesses focused in the Extreme/Lifestyle market segment where the Company anticipates earning commissions/fees on securing distribution from business and products it represents. An estimated $2 million is believed necessary to continue operations and increase development through the next fiscal year. The timing and amount of capital requirements will depend on a number of factors, including demand for products and services and the availability of opportunities for international expansion through affiliations and other business relationships. Management intends to seek new capital from new equity securities issuances to provide funds needed to increase liquidity, fund internal growth, and fully implement its business plan. Goodwill Goodwill represents the excess of the purchase price and related direct costs over the fair value of net assets acquired as of the date of the acquisition of Rhino Off Road Industries, Inc. The Company reviews periodically its goodwill to assess recoverability based on projected undiscounted cash flows from operations. Impairments are recognized in operating results when a permanent diminution in value occurs. At June 30, 2007, no impairment was deemed necessary for the Company’s goodwill. 8 RHINO OUTDOOR INTERNATIONAL, INC. (A Development Stage Company) NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 Inventories The Company records inventories at the lower of cost or market on a first-in, first-out basis. June 30, June 30, 2007 2006 Raw materials and work-in-process $ 47,954 $ 152,107 Finished goods 65,537 $ 81,103 Total Inventory $ 113,491 $ 233,210 Investments The Company’s investments in securities are classified as either trading, held to maturity, or available-for-sale in accordance with Statement of Financial Accounting Standards No. 115. Available-for-sale securities consist of equity securities not classified as trading securities or as securities to be held to maturity. Unrealized holding gains and losses, net of tax, on available-for-sale securities are reported as a net amount in a separate component of other comprehensive income. Gains and losses on the sale of available-for-sale securities are determined using the average cost method and are included in earnings. The Company determines the gain or loss on investment securities held as available-for-sale, based upon the accumulated cost basis of specific investment accounts. On the Company’s balance sheet, short-term available for sale securities are classified as “investments.” Long-lived Assets The Company accounts for its long-lived assets in accordance with Statement of Financial Accounting Standards No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets”. This standard establishes a single accounting model for long-lived assets to be disposed of by sale, including discontinued operations, and requires that these long-lived assets be measured at the lower of carrying amount or fair value less cost to sell, whether reported in continuing operations or discontinued operations. Accordingly, the Company reviews the carrying amount of long-lived assets for impairment where events or changes in circumstances indicate that the carrying amount may not be recoverable. The determination of any impairment would include a comparison of estimated future cash flows anticipated to be generated during the remaining life of the assets to the net carrying value of the assets. Property and Equipment Property and equipment are stated at cost. Depreciation of property and equipment is calculated using the straight-line method over the estimated useful lives of the assets, which range from three to seven years. See Note 5. Principles of Consolidation The accompanying consolidated financial statements at June 30, 2007 include the accounts of Rhino Outdoor International, Inc. and its wholly owned subsidiaries: IDS Cellular, Inc. (“IDS”) and Rhino Off Road Industries, Inc. All significant transactions and balances among the companies included in the consolidated financial statements have been eliminated. The operations of IDS are currently idle. Provision for Taxes Income taxes are provided based upon the liability method of accounting pursuant to Statement of Financial Accounting Standards No. 109, “Accounting for Income Taxes” (hereinafter “SFAS No. 109). Under this approach, deferred income taxes are recorded to reflect the tax consequences in future years of differences between the tax basis of assets and liabilities and their financial reporting amounts at each year-end. A valuation allowance is recorded against deferred tax assets if management does not believe the Company has met the “more likely than not” standard imposed by SFAS No. 109 to allow recognition of such an asset. 9 RHINO OUTDOOR INTERNATIONAL, INC. (A Development Stage Company) NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007Recent Accounting Pronouncements In February 2007, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities - Including an amendment of FASB Statement No. 115” (hereinafter “SFAS No. 159”). This statement permits entities to choose to measure many financial instruments and certain other items at fair value. The objective is to improve financial reporting by providing entities with the opportunity to mitigate volatility in reported earnings caused by measuring related assets and liabilities differently without having to apply complex hedge accounting provisions. This statement is expected to expand the use of fair value measurement, which is consistent with the Board’s long-term measurement objectives for accounting for financial instruments. This statement is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007, although earlier adoption is permitted. Management has not determined the effect that adopting this statement would have on the Company’s financial condition or results of operations. In September 2006, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans - an amendment of FASB Statements No. 87,88,106, and 132(R)” (hereinafter “SFAS No. 158”). This statement requires an employer to recognize the overfunded or underfunded statues of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liability in its statement of financial position and to recognize changes in that funded status in the year in which the changes occur through comprehensive income of a business entity or changes in unrestricted net assets of a not for profit organization. This statement also requires an employer to measure the funded status of a plan as of the date of its year end statement of financial position, with limited exceptions. The adoption of this statement had no immediate material effect on the Company’s financial condition or results of operations. In September 2006, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 157, “Fair Value Measurements” (hereinafter “SFAS No. 157”), which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. Where applicable, SFAS No. 157 simplifies and codifies related guidance within GAAP and does not require any new fair value measurements. SFAS No. 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. Earlier adoption is encouraged. The Company does not expect the adoption of SFAS No. 157 to have a significant effect on its financial position or results of operations. In June 2006, the Financial Accounting Standards Board issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes - an interpretation of FASB Statement No. 109” (hereinafter “FIN 48”), which prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 also provides guidance on de-recognition, classification, interest and penalties, accounting in interim periods, disclosure and transition. FIN 48 is effective for fiscal years beginning after December 15, 2006. The Company does not expect the adoption of FIN 48 to have an immediate material impact on its financial reporting, and the Company is currently evaluating the impact, if any, the adoption of FIN 48 will have on its disclosure requirements. Reclassifications Certain amounts from prior periods have been reclassified to conform to the current period presentation. This reclassification has resulted in no changes to the Company’s accumulated deficit or net losses presented. Revenue Recognition The Company recognizes revenue for product sales when there is a mutually executed sales contract, when the products are shipped and title passes to customers, when the contract price and terms are fixed, and when collectibility is reasonably assured. 10 RHINO OUTDOOR INTERNATIONAL, INC. (A Development Stage Company) NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 Use of Estimates The process of preparing financial statements in conformity with accounting principles generally accepted in the United States of America requires the use of estimates and assumptions regarding certain types of assets, liabilities, revenues, and expenses. Such estimates primarily relate to unsettled transactions and events as of the date of the financial statements. Accordingly, upon settlement, actual results may differ from estimated amounts. NOTE 3 - ACQUISITION OF RHINO OFF ROADS INDUSTRIES, INC. On June 21, 2006, the Company acquired one hundred percent of the issued and outstanding shares of Rhino Off Roads Industries, Inc. for 1,650,000 convertible preferred shares Series C of Rhino Outdoor International, Inc. Per the merger agreement, the Company issued another 600,000 shares of Series C convertible preferred stock for the retention of the subsidiary’s officers. Furthermore, 400,000 shares were to be issued for loan guarantees that the subsidiary’s officers had for lines of credit and bank indebtedness. As of March 31, 2007, these shares have not been issued. The purchase price was allocated as follows: Cash $ 18,578 Accounts receivable 5,000 Investments 562,500 Inventories 183,210 Plant, property & equipment, net 126,238 Other assets 2,052 Total Assets Acquired 897,578 Current liabilities (2,186,533 ) Other liabilities (74,508 ) Total Liabilities Assumed (2,261,041 ) Net liabilities acquired in excess of assets $ (1,363,463 ) NOTE 4 - BANK OVERDRAFTS Bank overdrafts consist of checks written in excess of funds on deposit. The underlying bank is used as an imprest account with automatic transfers from the Company’s general account as checks are presented. NOTE 5 - PROPERTY AND EQUIPMENT Property and equipment are stated at cost less depreciation taken. Depreciation is provided using the straight-line method over the estimated useful lives of the assets. The useful lives of property, plant and equipment for purposes of computing depreciation are five to forty years. The following is a summary of property, equipment, and accumulated depreciation: June 30, June 30, 2007 2006 Plant assets $ 118,061 $ 177,149 Office furniture 9,532 13,984 11 RHINO OUTDOOR INTERNATIONAL, INC. (A Development Stage Company) NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 Leasehold improvements 1,145 1,604 128,738 192,737 Less accumulated depreciation (36,657 ) (66,498 ) Net, property and equipment $ 92,081 $ 126,239 Depreciation and amortization expense for the period ended June 30, 2007 and 2006 was $18,373 and $851 respectively. The Company evaluates the recoverability of property and equipment when events and circumstances indicate that such assets might be impaired. The Company determines impairment by comparing the undiscounted future cash flows estimated to be generated by these assets to their respective carrying amounts. Maintenance and repairs are expensed as incurred. Replacements and betterments are capitalized. The cost and related reserves of assets sold or retired are removed from the accounts, and any resulting gain or loss is reflected in results of operations. NOTE 6 - CAPITAL STOCK Preferred Stock The Company is authorized to issue 5,000,000 shares of preferred stock with a par value of $0.001. These shares are convertible to common stock. As of September 30, 2006, the Company has issued 835,660 shares of preferred Series A, 1,000,000 shares of preferred Series B, and 2,250,000 shares of preferred Series C. On June 26, 2005, the Company issued 1,000,000 shares of its convertible preferred Series B stock in exchange for partial payment of accrued salary to an officer of the Company. The shares were recorded at $0.10 value, which was a fair price average during the period of accrual. The Company recorded a reduction in accrued salary liability as a result of this issuance. While each share of Series B preferred was originally entitled to 100 votes per share, this was increased to 255 votes per share on June 21, 2006. On June 21, 2006, the Company issued 1,650,000 shares of its convertible preferred Series C stock in a share exchange agreement and plan of reorganization when the Company acquired 100 percent of the outstanding common stock of Rhino Off Road Industries, Inc. The Company also issued another 600,000 shares of Series C convertible preferred stock for the retention of the subsidiary’s officers. Per the merger agreement, 400,000 shares were to be issued for loan guarantees that the subsidiary’s officers had for lines of credit and bank indebtedness. As of September 30, 2006, these shares have not been issued. Common Stock The Company is authorized to issue 500,000,000 shares of common stock. All shares have equal voting rights, are non-assessable and have one vote per share. Voting rights are not cumulative and, therefore, the holders of more than 50% of the common stock could, if they choose to do so, elect all of the directors of the Company. On August 30, 2006, the board of directors approved and the Company effected a one hundred-for-one reverse stock split of the Company’s common stock. All references in the financial statements to shares, share prices, per share amounts and stock plans have been adjusted retroactively for the one hundred-for-one reverse stock split. During the year ended December 31, 2005, the Company issued 996,260 shares of its common stock in exchange for consulting services for $6,946,392. The services were measured at the fair market value of the shares received on the day the shares were issued. 12 RHINO OUTDOOR INTERNATIONAL, INC. (A Development Stage Company) NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 During the year ended December 31, 2005, the Company issued 5,000 shares of its common stock in exchange for debt of $60,000 and recorded a gain of forgiveness of debt of $2,500 for this exchange. The services were measured at the fair market value of the shares received on the day the shares were issued. During the twelve months ended December 31, 2006, the Company issued 245,000 and 205,000 shares of its common stock for $490,000 and $410,000 in exchange for management and consulting services and accrued wages, respectively. The services were measured at the fair market value of the shares received on the day the shares were issued. Also, during the year ended December 31, 2006, the Company issued 43,865,191 shares of common stock in exchange for marketing and selling expenses for $7,875,993. Also, during the year ended December 31, 2006, the Company issued 5,200,000 shares of common stock for related party debt of $1,300,000. During the six months ended June 30, 2007, the Company issued 15,649,500 shares of its common stock in exchange for marketing and selling expenses of $823,475, and 5,268,000 shares in exchange for cash of $264,687 and 400,000 shares in payment of $20,000 in notes payable.Additionally, the Company cancelled 6,000,000 shares that were previously issued for services. NOTE 7 - LEASE COMMITMENTS Lease Payments The Company has operating lease commitments for its premises. The monthly lease commitment is approximately $6,000. For years ended December 31, 2005, and 2004, the Company had paid approximately $72,000 for rent of facilities costs. The lease expired in April 2006. No replacement lease agreement has been signed and the Company continues to rent the facilities on a month-to-month basis. NOTE 8 - LINES OF CREDIT AND LOANS PAYABLE Corporate debt consisted of the following at June 30, 2007: 2007 2006 The Company has a $100,000 operating line of credit with Nevada First Bank that bears interest at a rate of 8.5% per annum, and was completely drawn down at September 30, 2006. This line of credit has no security directly associated with it. The Company has a second operating line of $199,896 with Nevada First Bank that bears interest at 8.5% per annum, and was completely drawn down at September 30, 2006. This line of credit is 100% secured with a CD owned by related parties. $ 292,995 $ -299,950 The Company has a 5-year term loan with Nevada First Bank which had an initial value of $125,000. With 3 years left on the term, it bears interest at an annual rate of 7.5%, and is secured by all physical assets of the business. This loan is secured by a personal guarantee by related parties. 51,042 76,323 The Company has two vehicles 5-year loans with lending companies and pays approximately $1,250 in payments at an average interest rate of approximately 2.5% on these vehicles. The loans mature in 2009. 29,917 43,290 Note payable was due in installments of $5,000 on January 15, 2004 and February 15, 2004 with final payment due March 15, 2004, plus interest at 10% per annum; secured by all of the Company's accounts receivable, inventories, and computer hardware and software and is personally guaranteed by two former officers of the Company. In default. 109,000 109,000 13 RHINO OUTDOOR INTERNATIONAL, INC. (A Development Stage Company) NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 Note payable to cellular phone service provider; due in installments of $92,596 payable on January 2, 2005 and August 2, 2005, plus interest at Libor index. In default. 185,192 185,192 Total Lines of Credit and Loans Payable $ 668,146 $ 713,755 NOTE 9 - COMMITMENTS AND CONTINGENCIES On June 9, 2006, the Company signed an agreement with Hebei Sida Industry Group Col, Ltd (“Sida”), pursuant to which Sida will become an authorized exclusive distributor of the Company’s products in China. Sida has agreed to purchase 1,000 units over a three year period. Under the agreement, Sida will manufacture these units in China and pay the Company a license fee of 10% over its purchase costs for distribution rights. The Company is non-compliant with respect to certain federal and state payroll related taxes. Included in accrued payroll and payroll related liabilities at June 30, 2007 is approximately $601,482 of unpaid payroll taxes. In April 2004, the Company agreed to indemnify a former officer of the Company for any loss he sustained in a settlement reached with a cellular phone service provider against IDS and him personally. Under the indemnification agreement, the Company was obligated to pay an aggregate of $72,261 with the balance due October 1, 2004. These amounts were never paid. The indemnification had no effect on the accompanying financial statements as the amount owed to the cellular phone service provider was previously recorded as accounts payable in the records of IDS. The Company is currently in negotiations with an individual who has threatened a lawsuit against the Company, a former officer and a cellular phone service provider. The Company has offered to issue the individual 250,000 shares of common stock to settle any claims he may have against the Company. This individual has verbally accepted the settlement offer. The offer had no effect on the accompanying consolidated financial statements as consulting services totaling $27,500 owed this individual were previously recorded as accounts payable in the records of Rhino Outdoor International, Inc. The Company has reserved 250,000 shares of common stock to be issued under this settlement offer. A claim against the Company of approximately $500,000 has been threatened by the Creditors Committee of World Com. The Company does not believe that it owes the amount and intends to vigorously defend the claim. The claim has not been pursued and the Company is not subject to any legal action pursuing this claim. Any claims asserted may be challenged by claims of the Company concerning funds owed to Rhino Outdoor International, Inc. for its prior trade relationship with World Com. NOTE 10 - RELATED PARTY TRANSACTIONS Accrued payroll and accrued taxes represents amounts owed to management for services provided. At June30, 2007 and 2006 the Company had accrued payroll of $598,277 and $211,333, respectively 14 RHINO OUTDOOR INTERNATIONAL, INC. (A Development Stage Company) NOTES TO INTERIM CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2007 Related party payables represent amounts due to management and shareholders, who have loaned money to the Company to pay expenses on behalf of the Company. At June 30, 2007 and 2006, short-term related party payables were $358,614 and $1,687,925, respectively. These loans are unsecured, non-interest bearing, and payable on demand. NOTE 11 - INVESTMENTS The Company’s securities investments are classified as trading securities and are recorded at fair value as of the balance sheet date, with the change in fair value during the period included in accumulated comprehensive income. In May 2006, the Company acquired shares of common stock in Luvoo, Inc, a public company, for sponsorship and visual representation on Rhino vehicles in competition for a consecutive twelve months beginning on June 1, 2006. The deferred revenue received from this sponsorship is being amortized at a rate of $46,875 per month as other income. The Company carries this investment at fair market value. See Note 2. NOTE 12 - SUBSEQUENT EVENT The Company has signed a letter of intent to acquire Great Vans West, a privately held Canadian company that manufacturers recreational class “B” motor homes.At this time the acquisition of Great West Vans is not contemplated to be completed as the required debt structure and floorplan line required to operate the business have not been successfully negotiated.The Company has a deposit with Great West Vans attorney’s escrow account, and if the company is not successful in completing this acquisition the company may lose all or part of the deposit depending upon final negotiations. On August 21, 2007 the company announced it intended to complete a “share exchange agreement” with W.E.Rock an event planning and off-road championship series company.Management estimates it will consummate the transaction on or near September 1, 2007. 15 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Management's discussion and analysis contains various forward-looking statements within the meaning of the Securities and Exchange Act of 1934. These statements consist of any statement other than a recitation of historical fact and can be identified by the use of forward looking terminology such as "may", "expect", "anticipate", "estimates", or "continue" or use of negative or other variations of comparable terminology. We caution that these statements are further qualified by important factors that could cause actual results to differ materially from those contained in our forward looking statements, that these forward looking statements are necessarily speculative, and there are certain risks and uncertainties that could cause actual events or results to differ materially from those referred to in our forward looking statements. Management's discussion and analysis should be read in conjunction with the financial statements and the notes thereto. OVERVIEW Rhino Outdoor International, Inc. (ROI) did not record revenues during 2005.We discontinued the third party affiliate sales of Cellular phones and services during 2004, and discontinued all cellular sales in 2005 due to the financial losses inherent with the commission structure paid to third party affiliates.The affiliate commissions were earned on "leads" provided, rather than on sales made, therefore the cancellations and returns on cellular phones were not recouped from the third party affiliate and the losses became ROI expense. During 2006 and 2005, we focused on developing a new business plan in the extreme sports sector and marketing of its lifestyle.We engaged with three primary products during 2005, XBoard, Rhino, and Planet X TV. In 2006, we focused 100% of our efforts on Rhino Off Road Industries, and it’s product the RTV.On June 21, 2006 we acquired by share exchange agreement and plan of reorganization all the outstanding shares of capital stock of Rhino in exchange for shares of capital stock of ROI, formerly known as CyberAds.On August 30, 2006 the company was renamed Rhino Outdoor International, Inc, to reflect a more accurate brand name for our business model.During 2006, we implemented sales and marketing strategies for the Rhino Off Road RTV, and invested in further development of new models which are designed to increase sales to consumers, and potentially to government agencies for the Search and Rescue requirements.During the first quarter of 2007 we continued to focus on developing the Rhino RTV product line, and began marketing to consumers through trade advertising and direct sales through our web site. During the 2nd quarter of 2007 we continued development of the Rhino Off Road RTV and our implementation of the production facility in China.Management spent time in China finalizing plant layout and assisting our plant facility in obtaining necessary equipment to build the RTV product line. RELATED PARTIES AND RELIANCE ON CERTAIN PROVIDERS We rely on the suppliers of inventory to Rhino, for production of products specific to our reselling, or direct selling rights. 16 RECENT EVENTS As noted above we entered into relationships with Aqua Xtremes, Inc., and its products XBoard, whereby the company was provided exclusive rights to resell distribution and dealers within a defined territory.During 2005, we developed a resell relationship with Rhino Off Road Industries whereby the company would recruit and demonstrate the Rhino product line to Distributors, Dealers, and consumers.During 2005, we developed a relationship with Planet X TV whereby the company would be compensated for recruiting advertisers and sponsors for the Planet X TV shows. During 2006, we did not focus on either Planet X or XBoard as we put all our efforts towards Rhino and the acquisition and subsequent development of the RTV and potential government Search and Rescue opportunities.In 2006, we entered into an LOI with Great West Vans (GWV), at this time we have not concluded on the transaction and there is no guarantee that the company will raise the capital required to complete this specific transaction. During the first quarter of 2007 we continued to pursue the GWV acquisition.Further, we have developed a strategic relationship with Arizona Emergency products for the distribution to government agencies of our recently developed Emergency Response vehicle.Additionally, we are completing the design and prototype on a new 4-seater version of the RTV to expand our product line to meet the consumer demand. During the second quarter of 2007 we focused our efforts on finalizing the China production facility, and completing the design and prototype for AEP and our Rapid Response 4 seater style vehicle. PATENTS AND PROPRIETARY RIGHTS We do not hold any trademark, copyright or patent protection. RESULTS OF OPERATIONS Quarter ENDED June 30, 2007 AND2006 We reported revenues of $218,340 and $29,750 for the quarter ending June 30, 2007 and2006, respectively, losses of $ 265,099 and $ 539,532 during the quarters ended June 30, 2007 and 2006, respectively.The increase in revenue from 2007 to 2006 is attributed to the acquisition of Rhino Off Road effective June 21, 2006 and our effort to develop into an Outdoor lifestyle sector company. The Increase in losses was due to the developmental stage of the company, and our investment in developing the sales and marketing plan for Rhino Off Road.The decrease in loss is attributable to the increase in revenue during 2007 compared with 2006 2nd quarter RESULTS OF OPERATIONS Three months ended June 30, 2007 compared to the three months ended June 30, 2006. Increase 2007 2006 Amount Percentage Revenue $ 218,340 $ 29,750 $ 188,590 633% Revenue for the three months ended June 30, 2007 resulted from the sale of Rhino RTV vehicles, and parts. There were limited sales in 2006 as we were in developmental stage. 17 Increase 2007 2006 Amount % G&A Expenses $ 161,105 $ 74,257 $ 86,848 116% G
